DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “MODULAR WALL-MOUNTED ELECTRICAL CIRCUIT DEVICE SYSTEM”.
Claim Objections
Claims 1, 3, 30, 32, 57, 65-66 are objected to because of the following informalities:  
“an open front” in Claim 1(b)(i) should be “another open front.”
“the front” and “the rear” in Claim 1(b)(i)(ii) should be “rear” and “front.”
“said circuit device” in Claim 1(c) should be “said forward-facing circuit device.”
“the circuit device” in Claim 3 should be “the modular circuit device.”
“the form” or “the exposed ends” or “the screws” in Claim 30 should be “form” or “exposed ends” or “the electrically-conductive screws.”
“the form” or “electrical connections” in Claim 32 should  be “form” or “electrical connections points.”
“the base unit are arranged in a pattern, female contacts,” in Claim 57 should be “the base unit, arranged in a pattern, are female contacts.”
“the rear of the main cavity” or “exposed ends” or “the front of  the housing” or “the rear of the housing” in Claim 65 should be “the closed rear of the main cavity” or “the exposed ends” or “front of the hosing” or “rear of the housing.”
“the rear of the main cavity” or “the exterior electrical connection points” or “the front of  the housing” or “the rear of the housing” in Claim 66 should be “the closed rear of the main cavity” or “the plurality of exterior electrical connection points” or “front of the hosing” or “rear of the housing.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the phrase ["backwire"] or ["back-stab"] renders the claim indefinite because it is unclear what the [“ “] represents or defines.  See MPEP § 2173.05(d).
Regarding claim 35-36, the phrase ["new construction"] or ["remodel"] renders the claim indefinite because it is unclear what the [“ “] represents or defines.  See MPEP § 2173.05(d).
Examiner is treating ["new construction"] or ["remodel"] as being differently designed wall-boxes (design choice).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 30, 34, and 65-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Premoshis (US2908743) .
Regarding Claim 1,  Premoshis teaches, in Fig. 1, a modular wall-mounted electrical circuit device assembly, comprising: (a) an electrical junction box (10a) adapted to be mounted on or in a wall (8) with exposed ends (9a,9b) of building wiring disposed therein (Fig. 1), wherein the junction box includes a top wall ---(10a- top), a bottom wall (10a –bottom), a right wall (not shown- right of 10), a left wall (not shown-left of 10), a rear wall (10d, 10e), and an open front (area around where 10b is); (b) a modular circuit device (14) installed in the junction box, through the open front thereof (see fig. 1), wherein the modular circuit device includes: (i) a base unit (14) having a junction box liner (13a) that defines a main cavity (14) having an open front and a closed rear (see Fig. 1), a plurality of exterior electrical connection points (16, 17), a plurality of electrical contacts (15) disposed in the rear of the main cavity, and an enclosed first electrical interconnect assembly (nut, see Fig. 1, Fig. 3) that electrically connects the plurality of electrical contacts to the plurality of exterior electrical connection points (see Fig. 1), wherein the exposed Regarding Claim 2, Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 1, wherein the electrical contacts of the interchangeable device module and the electrical contacts of the base unit each arranged in a respective pattern (see Fig. 1) such that the interchangeable device module may only be operatively installed in the base unit if the pattern of the electrical contacts of the interchangeable device module matches the pattern of electrical contacts of the base unit (see Fig. 3).Regarding Claim 3,  Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 2, wherein the interchangeable device module is a first interchangeable device module (18), wherein the circuit device is a first circuit device (21), and wherein the first interchangeable device module may be unplugged from the base unit and replaced by a second interchangeable device module having a second circuit device so long as the pattern of rearward-facing electrical contacts  (19) on the second interchangeable device module is the 

Regarding Claim 30, Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 2, wherein the exterior electrical connection points are in the form of electrically-conductive screws (16) (see Fig. 1. Fig. 3)  and corresponding plates (17), and wherein the exposed ends of the building wiring are hooked around the screws and clamped against the plates (Fig. 3).

Regarding Claim 34, Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 2, wherein the junction box includes a top screw receptacle (10b top) and a bottom screw receptacle (10b bottom), and wherein the junction box liner (13) is attached to the junction box (10) via screws threaded into the top and bottom screw receptacles (Fig. 1, Fig. 3).

Regarding Claim 65, Premoshis teaches, Fig. 1-3, a modular circuit device (14) for installation in an electrical junction box (10) mounted on or in a wall (8) with exposed ends of building wiring (9) disposed therein, the junction box (10) including a top wall (10a- top), a bottom wall (10a –bottom), a right wall (not shown- right of 10), a left wall (not shown-left of 10), a rear wall (10d, 10e), and an open front (area around where 10b is), the modular circuit device (14) comprising: (a) a base unit (14) having a junction box liner (13a) that defines a main cavity (14) having an open front and a closed rear (see Fig. 1), a plurality of exterior electrical connection points (16,17), a plurality of electrical contacts (15) disposed in the rear of the main cavity, and an enclosed first electrical interconnect assembly (nut, Fig. 1, Fig. 3) that electrically connects the plurality of electrical contacts to the plurality of exterior electrical connection points (see Fig. 1), 
3), wherein the exterior electrical connection points are arranged for exposed ends of the building wiring to be electrically connected thereto (Fig. 3); and (b) an interchangeable device module (18) having a housing, a forward-facing circuit device (21) disposed at the front of the housing, a plurality of rearward-facing electrical contacts (19) disposed at the rear of the 

Regarding Claim 66,  Premoshsi teaches, Fig. 1-3, a modular wall-mounted electrical circuit device assembly, comprising: (a) an electrical junction box assembly (10) adapted to be mounted on or in a wall (8) with exposed ends of building wiring (9) disposed therein, wherein the junction box assembly includes: (i) a front housing (11) having a top wall (11b-top), a bottom wall (11b-bottom), a right wall (not shown- right of where 11 is rotated), a left wall (not shown- left of where 11 is rotated), a rear wall (back of 11 where 22a is located), and a front face (11c), having a main opening therein, that collectively define a first cavity (the inside of 11- Fig. 3), and (ii) a rear cover (10) having a top wall (10a- top), a bottom wall (10a-bottom), a right wall (not shown- right of 10), a left wall (not shown-left of 10), a rear wall (10d, 10e), and an open front (area around where 10b is); (b) a modular circuit device (14) installed in the rear cover of the junction box assembly, through the open front thereof (see fig. 3), wherein the modular circuit device (14) includes: (i) a base unit(14) having a junction box liner (13a)  that defines a main .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 13, 15, 37, 38, 47 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premoshis in view of Schultz (US20020185296).
Regarding Claim 13, Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 3, but does not teach one pattern is distinguished from another pattern by an orientation of one or more of the electrical contacts.
Schultz teaches one pattern is distinguished from another pattern by an orientation of one or more of the electrical contacts (Fig.1- 156, Fig. 2- 156).	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device as disclosed by Premoshis with the distinguishing pattern as disclosed by Schultz in order to quicky and safely install circuit components thereby advantageously reducing the time and cost associated with an electrician's services (Schultz, background information [0003]).
Regarding Claim 15, Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 2, but does not teach the plurality of electrical contacts in the rear of the main cavity of the base unit are female contacts, and wherein the plurality of rearward-facing electrical contacts of the interchangeable device module are male contacts.
Schultz teaches the plurality of electrical contacts in the rear of the main cavity of the base unit are female contacts (140), and wherein the plurality of rearward-facing electrical contacts of the interchangeable device module are male contacts (156).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device as disclosed by Premoshis with the plurality of contacts as disclosed by Schultz in order to quicky and safely install circuit components thereby advantageously reducing the time and cost associated with an electrician's services (Schultz, background information [0003]).
Regarding Claim 37, Premoshis teaches the modular wall-mounted electrical circuit device assembly of Claim 2, but does not teach the junction box liner further includes a latching mechanism that releasably couples to the interchangeable device module, thereby releasably retaining the interchangeable device module within the main cavity of the junction box liner with 
Schultz teaches, in Fig. 1 the junction box liner (124,132,133) further includes a latching mechanism (132,133) that releasably couples to the interchangeable device module (by 170,172,174), thereby releasably retaining the interchangeable device module within the main cavity of the junction box liner with the electrical contacts of the interchangeable device module plugged to the electrical contacts of the base unit (see Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device disclosed by Premoshis with the latching mechanism as disclosed by Schultz in order to allow the junction device to be assembled into the power distribution system quickly and easily as well as labor costs will be advantageously reduced (Schultz, [00046])  
Regarding Claim 38, Premoshis and Schultz teaches the modular wall-mounted electrical circuit device assembly of Claim 37, and further teaches the latching mechanism automatically couples to the interchangeable device module when the interchangeable device module is inserted into the open front of the main cavity of the junction box liner (Schultz, [0046]).
Regarding Claim 47, Premoshis teaches the modular wall-mounted electrical circuit device assembly of Claim 2, but does not teach the interchangeable device module further includes a locking mechanism that releasably couples to the junction box liner, thereby releasably retaining the interchangeable device module within the main cavity of the junction box liner with the electrical contacts of the interchangeable device module plugged to the electrical contacts of the base unit.
Schultz teaches, in Fig. 1, the interchangeable device module further includes a locking mechanism (170, 172, 174) that releasably couples to the junction box liner (124,132, 133), thereby releasably retaining the interchangeable device module within the main cavity of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device disclosed by Premoshis with the locking mechanism as disclosed by Schultz in order to allow the junction device to be assembled into the power distribution system quickly and easily as well as labor costs will be advantageously reduced (Schultz, [00046]).  

Regarding Claim 57, Premoshis teaches the modular wall-mounted electrical circuit device assembly of claim 2, but does not teach the plurality of electrical contacts in the rear of the main cavity of the base unit are arranged in a pattern, female contacts, and wherein the plurality of rearward-facing electrical contacts of the interchangeable device module are male contacts.
Schultz teaches the plurality of electrical contacts in the rear of the main cavity of the base unit are arranged in a pattern (see Fig. 1-2), female contacts (140), and wherein the plurality of rearward-facing electrical contacts (156) of the interchangeable device module are male contacts (156).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device as disclosed by Premoshis with the plurality of contacts as disclosed by Schultz in order to quicky and safely install circuit components thereby advantageously reducing the time and cost associated with an electrician's services (Schultz, background information [0003]).
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premoshis in view of Case Law.
Regarding Claim 35, Premoshis discloses the claimed invention and teaches wall box (10) that is adapted to be attached to a wall stud (23) before wall board (8) is attached to the In re Karlson, 136 USPQ 184. Also, it has been held that changing the shape of an object is routine to one of ordinary skill in the art if persuasive evidence is absent that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 36, Premoshis discloses the claimed invention and teaches wall box (10) that is adapted to be attached to a wall stud (23) before wall board (8) is attached to the wall stud (23) except for the junction box is a "remodel"-style.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the wall box in order to allow the box to be useable in many different building designs (design choice), since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Also, it has been held that changing the shape of an object is routine to one of ordinary skill in the art if persuasive evidence is absent that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 37-38, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premoshis in view of Munroe (US4669804).
Regarding Claim 37, Premoshis teaches the modular wall-mounted electrical circuit device assembly of Claim 2, but does not teach the junction box liner further includes a latching mechanism that releasably couples to the interchangeable device module, thereby releasably 
Munroe teaches, in Fig. 1 the junction box liner (60) further includes a latching mechanism (152,154) that releasably couples to the interchangeable device module (by 48,50,52, 54), thereby releasably retaining the interchangeable device module within the main cavity of the junction box liner with the electrical contacts of the interchangeable device module plugged to the electrical contacts of the base unit (column 11 lines 35-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device disclosed by Premoshis with the latching mechanism as disclosed by Munroe in order to rapidly and efficiently install the wiring installation on and in the wall (Munroe, column 11 lines 45- 47) .  
Regarding Claim 38, Premoshis and Munroe teaches the modular wall-mounted electrical circuit device assembly of Claim 37, and further teaches the latching mechanism automatically couples to the interchangeable device module when the interchangeable device module is inserted into the open front of the main cavity of the junction box liner (Munroe, column 11 lines 35-39).
Regarding Claim 47, Premoshis teaches the modular wall-mounted electrical circuit device assembly of Claim 2, but does not teach the interchangeable device module further includes a locking mechanism that releasably couples to the junction box liner, thereby releasably retaining the interchangeable device module within the main cavity of the junction box liner with the electrical contacts of the interchangeable device module plugged to the electrical contacts of the base unit.
Munroe teaches the interchangeable device module further includes a locking mechanism (48,50,52,54) that releasably couples to the junction box liner (60), thereby releasably retaining the interchangeable device module within the main cavity of the junction 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit device disclosed by Premoshis with the latching mechanism as disclosed by Munroe in order to rapidly and efficiently install the wiring installation on and in the wall (Munroe, column 11 lines 45- 47) .  
Allowable Subject Matter
Claims 19, 48, and 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848